Citation Nr: 1038372	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, bilateral 
thumbs.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for cramping of finger, 
left hand.

4.  Entitlement to service connection for tingling of left arm.

5.  Entitlement to a rating in excess of 20 percent for lumbar 
spine spondylosis with spondylolisthesis.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a May 2010 rating decision, the RO granted service connection 
for radiculopathy of the left and right lower extremities, 
claimed as pain and numbness of toes.  In light of the foregoing, 
no allegations of errors of fact or law remain for appellate 
consideration and that claim has been fully resolved and rendered 
moot.  No exceptions to the mootness doctrine are present because 
the benefit sought on appeal has been granted without the need 
for action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 
270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2009).

The Board is cognizant of Court of Veterans Appeals precedent 
indicating that that a request for a total disability rating 
based on individual employability, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation, such as the instant claim on appeal.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, in 
the instant case the Veteran explicitly raised a claim for TDIU, 
which was separately adjudicated by a July 2009 rating decision. 
Accordingly, the Board has not considered a claim for TDIU as 
part of the current claims for increase on appeal.

The issues of entitlement to service connection for arthritis, 
bilateral thumbs, dizziness, cramping of finger, left hand, and 
tingling of left arm are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected lumbar spine spondylosis with 
spondylolisthesis is manifested by complaints of pain in the 
lumbar spine and objective findings of no less than forward 
flexion to 60 degrees; extension to 15 degrees, left and right 
lateral flexion to 20 degrees, left and right lateral rotation to 
20 degrees. 

2.  There is no objective evidence of intervertebral disc disease 
with incapacitating episodes having a duration of at least 4 
weeks during the past 12 months.  

3.  The Veteran's hypertension is manifested by the usage of 
medications.  There is no evidence of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 200 
or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbar spine spondylosis with spondylolisthesis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, and 4.71a, Diagnostic Codes 5235-5243 (2010).   

2.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO provided a VCAA notice letter to the Veteran in December 
2006, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The December 
2006 VCAA notice letter also provided notice of the type of 
evidence necessary to establish a disability rating or effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for increased ratings, and the 
duty to assist requirements have been satisfied.  All available 
service treatment records were obtained.  Private treatment 
records were obtained and associated with the claims folder.  VA 
examinations were performed in 2007 and 2008 in order to obtain 
medical evidence as to the extent of the service-connected 
disabilities.  The examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
service-connected disabilities and recorded pertinent examination 
findings.  The Board finds that the VA examination reports are 
adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There is no identified relevant evidence that 
has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2010).

Analysis

Historically, service connection for lumbar spine spondylosis 
with spondylolisthesis was granted in an April 1993 rating 
decision.  In November 2006, the Veteran filed an informal claim 
seeking an increased rating for his service-connected back 
disability and the RO continued the 20 percent evaluation under 
Diagnostic Code 5237.  

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the Veteran's 
back disability, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when a 
Veteran exhibits forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating will be awarded when a 
Veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010)

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also, in pertinent part, provide the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation, and 
the normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of the disease or injury of the spine, the 
range of motion of the spine in particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement should 
be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one of more of 
the following: difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability 
of the thoracolumbar and cervical spine segments, except whether 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent evaluation 
and incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted when 
there are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  A 
60 percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, VA 
was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or incoordination.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 20 percent 
for the Veteran's service connected spondylosis with 
spondylolisthesis.  Throughout the rating period on appeal, the 
Veteran has exhibited range of motion that most closely aligns 
with a 20 percent rating.

Of note, the Veteran underwent a VA examination in June 2007.  
The Veteran reported experiencing dull aching low back pain worse 
on the left which was described as constant.  At that time, the 
Veteran also reported intermittent numbness and tingling in the 
toes and fingers with occasional pain in the toes.  There were no 
bladder or bowel complaints noted.  Upon physical examination of 
the lumbar spine, flexion was to 70 degrees and extension was to 
20 degrees.  Lateral flexion was to 20 degrees, bilaterally.  
Right and left lateral rotation was to 30 degrees.  Sensation was 
intact to light touch, vibration, and sharp and dull 
discrimination and there was no atrophy in the lower extremities.  
Muscle strength was 5 out of 5 and deep tendon reflexes were +2 
in the lower extremities.  The Veteran was reported to have 
constant pain which increases at extreme range of motion.  The 
examiner also noted that there was no change in pain or range of 
motion upon repeated and resisted testing of the spine and no 
additional limitation.  There were no objective findings of 
painful motion, spasm, weakness, or tenderness.  Furthermore, 
there were no postural abnormalities, fixed deformities, or 
abnormal musculature of the back.  The diagnosis at that time was 
lumbar spine spondylosis with spondylolisthesis.  

The Veteran underwent a subsequent VA examination in April 2008.  
The Veteran reported having numbness of both hands and constant 
numbness of lateral three toes on both feet.  He also complained 
of constant pain greater on the left, which he described as an 
ache that is occasionally sharp.  Upon physical examination of 
the lumbar spine, flexion was to 90 degrees, extension was to 30 
degrees.  Lateral flexion was to 30 degrees on the right and 
left.  Right lateral rotation and left lateral rotation were to 
30 degrees.  Pain was noted on flexion from 60 to 90 degrees.  
Repetitive forward flexion did not decrease range of motion.  
Objectively, spasm, atrophy, guarding, tenderness, and weakness 
were not present.  There was subjective decrease to touch and pin 
prick on both feet and distal lower legs as well as over 
anterolateral aspect of left thigh.  Strength was normal in the 
lower extremities.  Reflexes were decreased on both patellar and 
Achilles tendons.  The diagnoses included spondylolisthesis of 
lumbar spine.  

A general VA examination was conducted in October 2008.  The 
Veteran reported experiencing constant pain at level 2-3 which 
could flare to level 6.  He noted that flares were precipitated 
by prolonged walking, standing, and sitting in one position and 
alleviated with change in position, rest, and medication.  He 
also complained of shooting pain into both legs during a flare.  
Upon physical examination of the lumbar spine, flexion was to 60 
degrees, extension was to 15 degrees.  Lateral flexion was to 20 
degrees on the right and left.  Right lateral rotation and left 
lateral rotation were to 20 degrees.  The examiner reported that 
the Veteran has constant pain in the low back with increase in 
pain at extreme range of motion.  The examiner also noted that 
there was no change in pain or range of motion upon repeated and 
resisted testing of the spine and no additional limitation. 
Objectively, spasm, atrophy, guarding, and weakness were not 
present.  There was tenderness to palpation of the low back.  
Sensation was intact in the upper and lower bilateral extremities 
except for soft touch and sharp/dull discrimination in the left 
lower extremity below the mid-calf area.  Motor strength was 5 
out of 5 in the upper extremities and 4 out of 5 in the lower 
extremities.  Deep tendon reflexes were 2+. No abnormal reflexes 
were noted.  Reflexes were decreased on both patellar and 
Achilles tendons.  The diagnoses included lumbar spine 
spondylosis with spondylolisthesis, moderately severe.  

The Board finds that the evidence does not support a rating in 
excess of 20 percent under any of the rating criteria pertaining 
to back disabilities.  Considering the General Rating Formula, 
the Board notes that a rating of 40 percent under the General 
Rating Formula requires evidence of forward flexion of the spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, which have not been shown in this case. 

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an increased 
evaluation due to functional loss.  Although the Veteran has 
complained of pain, no redness, swelling or spasms were noted.  
The VA examiners noted that there was no additional limitation of 
motion after repetitive use, but that the Veteran had pain in the 
back.  Therefore, an increased evaluation is not warranted based 
on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  As noted above, in order to 
warrant a rating higher than 20 percent under DC 5243, the 
evidence must show incapacitating episodes, requiring doctor-
prescribed bedrest, having a total duration of at least four 
weeks during the past 12 months.  In this case, there is no 
evidence of incapacitating episodes necessitating bedrest 
prescribed by a physician with a duration of at least four weeks 
during the past 12 months that would warrant a 40 percent 
evaluation under DC 5243.  Thus, a rating in excess of 20 percent 
is not warranted under Diagnostic code 5243, Note 1. 

Additional symptoms noted during the April 2008 VA examination 
included the Veteran's complaint of numbness in his toes.  The 
diagnosis at that time included peripheral neuropathy of both 
lower extremities.  The October 2008 VA examination report 
indicated symptoms and diagnoses of left and right lower 
extremity radiculopathy.  Following this examination, a May 2010 
rating decision assigned separate 10 percent ratings under 
38 C.F.R. § 4.124a, DC 8520 for left and right lower extremity 
radiculopathy.  No disagreement was expressed with this 
determination.

The only other bases for the assignment of a separate rating for 
a disability of the spine require there to be other neurologic 
abnormalities, including bowel and bladder impairment, associated 
with the service connected back disability.  However, there is no 
objective evidence of additional associated neurologic 
abnormalities and the preponderance of the evidence is against a 
finding of such impairments associated with the Veteran's back 
disability.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings" have been 
considered.  Nonetheless, the Board finds that "staged ratings" 
are not appropriate in this case.

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In this instance, the Veteran's limitation of flexion and range 
of motion are clearly accounted for in Diagnostic Codes 5237-5243 
which compensate for limitations of flexion with or without pain.  
The Board finds these Diagnostic Codes adequately address the 
Veteran's symptoms.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the rating period on appeal is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected lumbar spine spondylosis 
with spondylolisthesis warrants any more than a 20 percent 
evaluation.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Hypertension

The Veteran asserts that the rating he received for hypertension 
does not accurately reflect its severity.  A review of the record 
shows that an initial rating in excess of 10 percent is not 
warranted.  

By way of history, service connection for hypertension was 
granted in an April 1993 rating decision.  In November 2006, the 
Veteran filed an informal claim seeking an increased rating for 
his service-connected hypertension and the RO continued the 10 
percent evaluation under Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent rating is assigned if 
the diastolic pressure is predominately 100 or more or; systolic 
pressure is predominantly 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 100 
or more.  A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more.  A 40 percent rating is warranted for diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
warranted for diastolic pressure predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010). 

Private treatment records and VA examination reports include 
evidence pertaining to blood pressure readings.  Private 
outpatient treatment records show that in October 2006, the 
Veteran had blood pressure of 140/90.  

The Veteran received a VA examination in June 2007.  The examiner 
noted the Veteran's history.  The Veteran had blood pressure 
readings of 170/104, 165/99, and 163/102.  Medications listed 
were metoprolol and hydrochlorathiazide.  

The Veteran was afforded another VA examination in April 2008.  
The VA examiner had the opportunity to review the Veteran's case 
file.  The Veteran had blood pressure readings as follows: 
126/79, 116/78, and 110/78.  Medications listed were metoprolol 
and hydrochlorathiazide.

The Veteran was afforded another VA examination in October 2008.  
The VA examiner had the opportunity to review the Veteran's case 
file.  The Veteran had blood pressure readings as follows: 
126/88, 127/89, and 135/89.  

Based on the above evidence, the Board finds that the Veteran is 
not entitled to an initial rating in excess of 10 percent for 
hypertension.  The medical evidence of record shows that the 
Veteran is on continuous medications for control of his 
hypertension.  However, the medical evidence does not show that 
the diastolic pressure is predominately 110 or more or that the 
systolic pressure is predominantly 200 or more.  The Board notes 
that a June 2009 private discharge order sheet reflects a 
diagnosis of coronary artery disease.  Following this 
examination, a February 2010 rating decision assigned a separate 
10 percent rating under 38 C.F.R. § 4.104, DC 7005 for coronary 
artery disease.  No disagreement was expressed with this 
determination.  Accordingly, an increased rating is not warranted 
for the service-connected hypertension at any time during the 
pendency of this appeal.  See Hart, supra.  

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
The evidence discussed above does not show that the service-
connected hypertension presents such an unusual or exceptional 
disability picture as to render impractical the application of 
the regular schedular standards.  The medical evidence shows that 
the Veteran's hypertension is controlled on medication and the 
symptoms are normal manifestations of this disease and are 
contemplated in the rating schedule.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation for the rating period on appeal is 
adequate, and no referral for an extraschedular evaluation is 
required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In conclusion, the preponderance of the evidence is against the 
award of a rating in excess of 10 percent for hypertension, and 
the claim is denied.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine 
spondylosis with spondylolisthesis is denied.

Entitlement to a rating in excess of 10 percent for hypertension 
is denied.


REMAND

The Board finds that additional development is warranted 
regarding the Veteran's claims for service connection.  The duty 
to assist includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

VA medical examinations are necessary in this matter in order to 
clarify whether the Veteran has the claimed disabilities and if 
so, to determine whether any of the claimed disabilities are 
medically related to the Veteran's period of service.

The Veteran contends that he experiences occasional dizziness, 
cramping in his left fingers and tingling in his left arm 
produced by back movement.  He also stated that he has arthritis 
in his thumbs as a result of service.  See statement dated in 
January 2007.  The Veteran complained of decreased sensation to 
his left palm and complained of left hand weakness in service.  
According to a December 1982 service treatment report, the 
Veteran's left hand was noted to be normal.  During the June 2007 
VA examination, the Veteran complained of numbness and tingling 
in his fingers.  According to the April 2008 VA examination, the 
Veteran was noted to experience occasional orthostatic dizziness 
as a symptom of his hypertension.   The Veteran is competent to 
describe the circumstances surrounding a purported injury during 
service as well as his observable symptomatology. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (lay persons are 
competent to report symptoms and events).  The Board thus finds 
that an examination and opinion clarifying any current diagnosis 
and etiology of the Veteran's claimed symptoms of dizziness, 
cramping in his left fingers, tingling in his left arm, and any 
bilateral thumb arthritis is necessary in order to fairly decide 
the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding pertinent inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include any identified private 
treatment records.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
VA.  All attempts to procure records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran should be informed of any such 
problem.

2.  Schedule the Veteran for a VA 
examination. The claims file, including a 
complete copy of this remand, should be made 
available to, and reviewed by, the designated 
examiner(s).  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner should 
take a detailed history from the Veteran, 
conduct an examination, and ensure that all 
tests necessary to providing the opinions 
requested below are conducted. 

In consideration of the examination results, 
the examiner should ascertain whether the 
Veteran has any disabilities involving his 
left fingers, left arm, bilateral thumb, or 
dizziness.  The examiner should then discuss 
the etiology and the onset of each diagnosed 
disability. 

The examiner must address the following 
questions:

(a) Is it at least as likely as not (i.e., 
there is at least a 50 percent probability) 
that any diagnosed left finger, left arm, 
bilateral thumb, or a dizziness disability is 
related to the Veteran's period of active 
military service? 

(b) Is it at least as likely as not that any 
left finger, left arm, or a dizziness 
disability was caused by his service-
connected back disability?

(c) Is it at least as likely as not that the 
Veteran's service-connected back disability 
aggravated any left finger, left arm, or 
dizziness disability?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
any left finger, left arm, or dizziness 
disability present (i.e., a baseline) before 
the onset of the aggravation.

The examiner(s) must state the medical basis 
for any opinion expressed.  In rendering the 
requested opinions, the examiner(s) should 
specifically consider and discuss all 
evidence, including the service treatment 
records and post-service treatment records.  
If an opinion cannot be reached without 
resort to speculation, then the examiner(s) 
must so state and explain why he or she 
cannot reach an opinion without speculation.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran.  The requisite period of time for a 
response should be afforded.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


